10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-01628-ER Document 87 Filed 06/12/19 Page 1 of 31

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x

TYRONE HOLMES, No. 19-cv-1628

Plaintiff:

Vv. AMENDED COMPLAINT

CITY OF NEW YORK,

NEW YORK POLICE DEPARTMENT,

DETECTIVE RODRIGO CABALLERO,

in his individual and official capacity AS NYPD detective;
SERGEANT MARLON MING,

in his individual and official capacity as NYPD Chief of Detectives
CITY OF KENNER (LOUISIANA)

KENNER POLICE DEPARTMENT

OFFICER CHARLES DONOVAN,

in his individual and official capacity as Kenner Police Officer;
APPLE, INC.,

AMAZON.COM, INC.,
CHECKPOINT FLUIDIC SYSTEMS INTERNATIONAL, LTD.

Also known ak “CheckPoint Pumps and Systems,”
RUSTY MAHDNY

in his individual and official capacity as IT Manager for CheckPoint
FEDEX CORPORATION

KENNETH MEYER,
In his individual and official capacity as a FedEx employee;

Defendants JURY TRIAL DEMANDED

 

a el

ius yood ANGS
uaa airaon

 
10

ll

12

13

14

15

16

17?

18

19

20

21

22

23

24

25

Case 1:19-cv-01628-ER Document 87 Filed 06/12/19 Page 2 of 31

INTRODUCTION

This Amended Compiaint is filed pursuant to Rule 15 (a) (1) (B) of the Federal
Rules of Civil Procedure with respect to violations of Constitutional rights under color of
siate law of Plaintiff Tyrone Holmes (“Holmes”), who is proceeding pro-se in this matter.
This Amended Complaint is brought pursuant to 42 U.S.C. §§ 1983, 1985(3), and 1986.
The complaint also brings claims of breach of contract, invasion of privacy, the filing of a
false report, intentional infliction of emotional distress, wrongful conversion, deprivation
of property without due process of law, fraud in the misuse of a computer, used by or for
an entity of the United States Government in furtherance of the administration of justice,
national defense, or national security pursuant to Section 1030 of the Fraud and retated
activity in connection with computers, false advertising pursuant to the Lanham Act (15
U.S.C. § 1125), defamation of character, and failure to train police officers. Holmes is a
resident of the Bronx, New York, and has been so for the entirety of the events outlined
in this complaint. |
JURISDICTION AND PARTIES
The subject matter jurisdiction of this Court is invoked pursuant to 28 U.S.C. §
1332 al of citizenship), 28 U.S.C. § 1343 (civil rights), and 28 U.S.C. § 1331
(federal question). The pendent jurisdiction of this Court is also invoked.
The t of New York (“New York”) is a municipal entity within the State of New

York. The New York Police Department ("NYPD’) is the law enforcement agency for

 

New York. Detective Rodrigo Caballero and Sergeant Marlon Ming are employees of the
NYPD. The Clity of Kenner ts a municipal entity. Officer Charles Donovan is an
employee of the City of Kenner.

Apple, }Inc. is a multinational technology firm headquartered in Cupertino,

California, dojng business in the City and State of New York. Amazon.cam, Inc.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case

(“Amazon”) is

1:19-cv-01628-ER Document 87 Filed 06/12/19 Page 3 of 31

a multinational technology and e-commerce company headquartered in

Seattle, Washington, doing business in the City and State of New York. Checkpoint

Fluidic Systems International, LTD., also known as CheckPoint Pumps and Systems, is

a company headquartered in Mandeville, Louisiana, doing business in the City and

State of New York. FedEx Corporation is a multinational courier and delivery service

headquartered in Memphis, Tennessee, doing business in the City and State of New

York. Kenneth Meyer was an employee of FedEx Corporation at the time of the events

in this complaint.

Apple i

FACTUAL HISTORY

s the sole manufacturer of MacBook Pro taptop computers. Although

Apple sells some of its computers directly to consumers, it authorizes others to be sold

by certain thir
manufactured
CO2ZRQ1T3G
AppleCare Ph
laptop to Ama
place on May

Check

d-party distributors. Defendant/ Amazon is one such distributor. Apple
the MacBook Pro laptop at issue in this case, which bears serial number
BWI. (A22; A54). Apple’s records indicate that on May 5, 2076, it sold an
otection Plan to Amazon. (A369) Apple, in turn, sold and shipped that
zon. {A20). Apple’s records confirm that the shipment to Amazon took
19, 2016. (378; A383)

Point purchased the laptop computer bearing serial number,

CO2RQIT3G8WN from Amazon on June 2, 2016. (A-125; A-1300) This computer was

packaged for
and delivered
June 7, 2016
(A31; SPA2).
computer to f

the computer,

delivery from Amazon’s fulfillment center in Breinigsville, Pennsylvania
to CheckPoaint.on or around June 7, 2016. Upon receiving the laptop on
a CheckPoint employee installed Kaseya spyware into the computer.
On June 7, 2016, CheckPoint boxed, and shrink wrapped the boxed
hake the computer appear to be in its original packing and then tendered

bearing serial number, CO2RQIT3G8WN, to FedEx for shipping on June

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

295

Case 1:19-cv-01628-ER Document 87 Filed 06/12/19 Page 4 of 31

7, 2016 who then delivered the packaged computer to an Amazon Fulfillment Center in
Pennsylvania on or about June 7, 2016.

Apple also sells standalone AppleCare Protection Plans, under which Apple
agrees to furnish certain services to owners of Apple products who register their
products for such a plan. (A392). Amazon is an authorized distributor of such plans.
Apple’s show that Stephanie Scott on June 23, 2016, registered a computer bearing the
serial number (CO2ZRQ1T3G8WN) for that AppleCare Protection Plan. A379-80.

In a prior action that is pending appeal, Checkpoint mislead this court of instance
claim that there were two computers upon which the this court relied in finding that “The
District Court properly found that, on the contrary, the evidence in the record
demonstrated that the laptop computer that Amazon delivered to Holmes on June 23,
2016 (the “Holmes Laptop”) was shrink-wrapped and in new condition, and that the
laptop subsequently recovered from his wife (the “Checkpoint Laptop”) was an
entirely different device “ , knowing that the contrary was true and that this finding by
the misled colirt was not consistent with the facts as CheckPoint knew them to be, since
CheckPoint was able through the spy ware, which it had installed on the computer, to
compare the serial numbers on the computer delivered to Plaintiff with the serial number
on the computer seized from his wife and verify that they were, in fact, the same
computer, thereby confirming to CheckPoint, the fact that the computer was never
stolen. It alsa verifies the fact that checkpoint deliberately misled this court and
the appellata court about two material facts: firstly, fraudulently claiming that the
computer wag stolen in Louisiana, knowing that it had not been stolen in Louisiana or
any other plate, and secondly, claiming that the computer seized from his wife was a

different computer from that sold and delivered to Plaintiff.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-01628-ER Document 87 Filed 06/12/19 Page 5 of 31

Piaintiff purchased what was advertised as an Apple MacBook Pro in the original
packaging from Amazon.com on June 22, 2016. Plaintiff paid $2,351.12 for the Apple
Macbook Pro MJLQ2LL/A 15-inch Laptop (2.2 GHz Intel Core i7 Processor, 16GB RAM,
256 GB Hard Drive, Mac OS X) computer, plus Apple Care for the AppleCare warranty.
A computer of above description, bearing serial number, COZRQIT3G8WN, had been
packaged for delivery to Plaintiff from Amazon’s fulfillment center in Lewisberry,
Pennsylvania, and was delivered via UPS to Plaintiff at 9:35 AM on June 23, 2016., and
on that same day, June 23, 2016, Appie’s records show that Stephanie Scott registered
and began using the laptop on June 23, 2016. A370. Those records also show that Ms.
Scott registered the computer for an AppleCare Protection Plan under her own name.
A370; A379; SPA3. That AppleCare Protection Pian remains registered to Ms. Scott.
A370; A380. The Plaintiffs wife registered the CO2Z2RQIT3G8WN serial number of this
computer with Apple to activate the AppleCare Protection Plan.

On August 2, 2016, Officer Charles Donovan of the Kenner Police
Department, in Louisiana went to a FedEx location in Kenner, Louisiana and took a
stolen vompcle report from Kenneth A. Meyer, an employee, of FedEx, based on
information provided to him by Rusty Mahony a Checkpoint employee. On August 2,
2016, the défendant, Checkpoint, fraudulently, falsely, and with malicious intent to
deceive the NYPD and others, caused the filing of a false report through its employee,
Mahony, acting with FedEx employee, Meyer, claiming that the aforementioned
computer hag been stolen from Checkpoint, knowing the computer had not been stolen,
because CheckPoint had been continuously monitoring the computer through the use of
its spyware which it had installed on the computer, since the day the computer was
activated on June 23, 2016. On August 2, 2016, the defendant, Checkpoint, caused the

filing of a false report through its employee, Mahony and FedEX employee, Meyer,

 

 
16

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-01628-ER Document 87 Filed 06/12/19 Page 6 of 31

naming the Plaintiff, Tyrone Holmes, and his wife, Stephanie J. Scott, as suspects and
perpetrators of the theft, and that the plaintiff and his wife were in possession of a stolen
computer, bearing serial number, CO2RQIT3G8WN. FedEx conspired with
CheckPoint and fraudulently filed the report knowing that they had delivered the
computer that they picked up from checkpoint on June 7, 2016 to Amazon at an
Amazon Fulfillment Center in Pennsylvania.

On or around September 8, 2016, Detective Rodrigo Caballero (“Caballero”) and
several other plainclothes New York Police Department (“NYPD”) officers showed up at
the Plaintiff's residence. The Plaintiff was not home at the time so the NYPD went
knocking on several neighbors’ door asking about the whereabouts of Holmes. The next

day, Caballero called the Plaintiff and told him that NYPD had reason to believe he was

in possession of a “stolen” laptop that “belonged to the Department of Defense.” The

Plaintiff was t
he purchased

NYPD
at the reques
(“Meyer”), an
contacted Ke
The police req
Systems Inte

computer io t

hreatened with “four years in prison” if he did not surrender Apple laptop
from Amazon on June 22.

based its threats and intimidation on the police report filed August 8, 2016,
of Rusty Mahony, an employee of CheckPoint, by Kenneth A. Meyer
employee of FedEx Corporation, who resided in Kenner, Louisiana. Meyer
nner police officer Charles Donovan and reported a stolen Apple Macbook.
port says Rusty Mahony (“Mahony”), the IT manager for CheckPoint Fluidic
national, LTD (“CheckPoint”) had used pre-installed spyware on the

tack it to the Plaintiff in New York and his wife in Orlando (See Exhibit A).

The Plaintiff, like any reasonable, rational consumer, believed he purchased a brand

new, never-us
wrapped and

CheckPoint r¢

sed, untainted Apple MacBook from Amazon.com that arrived shrink-
in new condition. However, this Kenner police report by Mahony and

bvealed that CheckPoint had pre-installed some sort of spyware on the

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-01628-ER Document 87 Filed 06/12/19 Page 7 of 31

Plaintiff's computer and sold it as “brand new” via Amazon.com. Mahony and
CheckPoint used the spyware previously installed in Plaintiff's computer and to steal
photos, credit card numbers, passport photos, tax forms, location data, and virtually
everything else from the computer remotely. Apple and Amazon.com advertised the
Apple MacBook purchased by the Plaintiff as brand new, when in reality CheckPoint
had pre-installed spyware on the unit.

The Plaintiff has good reason to believe that Apple, CheckPoint, which is, upon
information and belief, an U.S. Department of Defense contractor, and Apple and
Amazon, also upon information and belief, are U.S. Department of Defense coniractors,
have a relationship that involves pre-installing spyware on government computers and
selling them as brand new. Plaintiff has suffered damages and is still be suffering
damages as a result of this misuse of a government computer.

NYPD called, threatened, and intimidated the Plaintiff everyday through
September and early October 2016, telling him he would go to jail for many years if he
did not surrerider his alleged “brand new’, innocently-purchased Apple computer. Due to
the continual threats and the toll it was taking on the Plaintiff and his everyday life, he
was forced to}hire an attorney and a private investigator to locate and retrieve his
innocently pufchased, “brand new” computer. Plaintiff suffered all these threats of arrest,
invasion of privacy, and other violations despite their being no search warrant or any |
other legal grpunds for arrest or for him to surrender his computer at the demand of the
NYPD and Caballero.

Caballero sent an email on September 21, 2016, to Attorney Jeff Garfin, who was
representing the Plaintiff at the time, that said, “Good afternoon Mr. Garfin, I'm going to
proceed with an arrest for CPSP 4th. Please have your client surrender to the 047 pet

tomorrow at PM. Thank you, Det. Caballero.” The Plaintiffs also received a letter from

 

 
10

11

12

13

14

15

16

1?

18

13

20

21

22

23

24

25

Case 1:19-cv-01628-ER Document 87 Filed 06/12/19 Page 8 of 31

CheckPoint’s VP of operation on September 12, 2016 saying that the company has
been tracking Mr. Holmes and his wife through pre-installed software on the alleged
“brand new” Apple computer the Plaintiff purchased from Amazon (See Exhibit B).
Checkpoint also made clear for the client to go through their “mutual contact at NYPD”
and that the Plaintiff should have “[no] knowledge of our organization” and that
Checkpoint wished to remain “anonymous.” NYPD acted as a security force under
color of state law for a private company.

Plaintiff was then forced to hire a private investigator to track down the computer
he gave his wife. Though the Plaintiff was facing no warrant and no formal criminal
charges, NYPD and Checkpoint continued threatening the Plaintiff with incarceration if
he did not return his “brand new” computer that Apple, in conjunction with Checkpoint,
apparently had installed spyware on prior to packaging the computer as brand new.

The Plaintiff has been trying to piece his life back together and discover what
exactly happéned. Plaintiff was diagnosed with post traumatic stress disorder as a result
of the episode, has lost nearly ali of his business contacts, and is viewed as some sort
of criminal by|his friends and neighbors despite living his entire life in the Church of
God In Christ and being an organist at several churches. The Plaintiff contacted all
the actors in this conspiracy to try and resolve the issues without going to court. He
received a letter from Amazon counsel on January 17, 2017, informing him they would
look into the matter. Plaintiff never heard from them again. FedEx essentially stated, in a
letter dated Fbbruary 43, 2018 that the company has nothing to do with the conspiracy
and the matiar is “considered closed.” Plaintiff also wrote the CEOs of Apple and
Amazon to try and get answers, to no avail.

Plaintiff filed a lawsuit in this Court in June of 2017 (17-cv-4557) as it appeared fo

be the only wRy to get answers as to why his life had been campletely dismantled by

 

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

Case 1:19-cv-01628-ER Document 87 Filed 06/12/19 Page 9 of 31

these companies. Though all of said companies (Amazon, Apple, Checkpoint)

failed to file any sort of legal answers to the complaint within the time period

pursuant to the Federal Rules of Civil Procedure, a default judgment was not

granted. The case was dismissed and is currently pending in the Second Circuit Court

of Appeals.

CAUSES OF ACTION

As a First Cause of Action

BREACH OF CONTRACT BY DEFENDANT, AMAZON

Plaintiff, alleges that

1.

On June 22, 2016, Defendant, AMAZON.COM, LLC, contracted to sell
and Tyrone Holmes, Plaintiff herein, agreed to purchase an Apple
Macbook Pro MJLQ2LL/A 15-inch Laptop (2.2 GHz Intel Core i7
Processor, 16GB RAM, 256 GB Hard Drive, Mac OS X) computer,
bearing serial number, CO2RQIT3G8WN, plus Apple Care, from and
manufactured by the defendant, APPLE INC., with receipt of even date
describing the purchase by Plaintiff for $2,351.12. The defendant,
Amazon, breached the contract the next day by causing to be delivered
to Plaintiff, instead of a computer in the original Apple packaging, a
computer which had been previously sold on June 7, 2016 to
Checkpoint, a defendant herein, bearing the same, COZRQIT3G8SWN,
serial number as the computer sold to plaintiff in which the said
defendant, Checkpoint, had installed and equipped said computer with

spy ware on that date, and repackaged and shrink-wrapped the same to

 
Case 1:19-cv-01628-ER Document 87 Filed 06/12/19 Page 10 of 31

make it appear as originally packaged from Apple. Said breach of

contract of sale caused the Plaintiff to suffer damages.

As a Second Cause of Action

BREACH OF CONTRACT BY DEFENDANT, APPLE

Plaintiff, alleges all the allegations of paragraph (1) and further alleges that

10

11

12

13

14

15

16

1?

1&

13
20
21
22
23
24

25

On June 23, 2016, Defendant, APPLE, LLC, formed a contract fo certify
that the computer purchased the computer which had been sold to
Tyrone Holmes, Plaintiff herein, Apple Macbook Pro MJLQ2LL/A 15-inch
Laptop (2.2 GHz Intel Core i7 Processor, 16GB RAM, 256 GB Hard

. Drive, Mac OS X) computer, bearing serial number, CO2ZRQIT3G8WN,

with Apple Care with receipt of previous day describing the said
purchase by Plaintiff for $2,351.12, was in its original shipped condition
from Apple by requiring that the serial number from Plaintiff's computer
which was manufactured by the defendant, Apple, be registered with
Apple. The defendant, Apple, breached the contract that day by not
informing the Plaintiff that it could not protect that computer with
AppleCare, because his computer was not in its original packaging as
required by the terms of the AppleCare Protection Plan. Registering the
serial number alowed Apple to determine that instead of a new
computer, his computer was the same computer which had been
previously sold on June 7, 2016 to Checkpoint, a defendant herein,

bearing the same, CO2ZRQIT3G8WN, serial number as the computer

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-01628-ER Document 87 Filed 06/12/19 Page 11 of 31

sold to plaintiff in which the said defendant, Checkpoint, had installed
and equipped said computer with spy ware on that date, and repackaged
and shrink-wrapped the same to make it appear as new. That as such
AppleCare was not available for that computer, since the terms of the
AppleCare contract agreement require that the computer be in it original
packaging. Failure to inform the plaintiff and his wife at the time of
registration was a breach of the AppleCare Protection Plan. Said breach

of contract of sale caused the Plaintiff to suffer damages.

As a Third Cause of Action

INVASION OF PRIVACY BY AMAZON

Plaintiff alleges all the allegations of paragraph (1) and further alleges that

On June 23, 2016, the Defendant, AMAZON.COM, LLC, intentionally
sold and intentionally caused to be delivered, from Amazon's fulfillment
center in Lewisberry, Pennsylvania. shrink-wrapped, a MacBook Pro
computer, bearing serial number, CO2RQIT3G8WN, plus Apple Care,
which had been directly sourced from and manufactured by the
defendant, APPLE INC., receipted the previous day as purchased by
Plaintiff, Tyrone Holmes, a private citizen, doing business as a promoter
of religious gatherings and record promotion, which was equipped with
spy ware which subsequently resulted in the privacy of Plaintiff being
invaded. That invasion of privacy continues to this day as the Plaintiff's
personal information and the personal information, including social

security numbers, income tax returns, passports, credit card data, and

 
10

11

12

13

14

15

16

17?

18

19

20

21

22

23

24

25

Case 1:19-cv-01628-ER Document 87 Filed 06/12/19 Page 12 of 31

other business information contained in that computer remains available
to the defendant, Checkpoint, and to whomever he has soid or otherwise

transferred the said computer, including an unknown party in Russia.

As a Fourth Cause of Action

INVASION OF PRIVACY BY APPLE

Plaintiff alleges all the allegations of paragraph (1) and further alleges that

As a Fifth Ca

 

On June 23, 2016, the Defendant, Apple, the Plaintiff activated
AppleCare by registering his computer by giving to APPLE as required
for coverage with AppleCare the serial number of his MacBook Pro
computer, bearing serial number, CO2ZRQIT3G8WN, with APPLE INC.,
which had been previously sold on June 7, 2016 to Checkpoint, bearing
the same serial number to equip and install that computer with spy ware.
That registration put the defendant, APPLE, on notice that Plaintiffs
computer had installed. on it spy ware that allowed plaintiff's privacy to be
invaded, since it had in its possession at that time the same serial
number for both transactions. That invasion of privacy did occur and
continues to this day as the Plaintiff's personal information and the
personal information of his wife, including social security numbers,
income tax returns, passports, credit card data, and other personal and
business information contained in that computer remains available to

whomever he has possession of the said computer.

ise of Action

INVASION OF PRIVACY BY CHECKPOINT

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

Case 1:19-cv-01628-ER Document 87 Filed 06/12/19 Page 13 of 31

Plaintiff alleges all the allegations of paragraph (1-3) and further alleges that

As a Sixth Ca

Plaintiff alleg

 

On June 23, 2016, after the Plaintiff turned on his computer the
Defendant, CHECKPOINT FLUIDIC SYSTEM INTERNATIONAL, began
the surveillance of the plaintiff and his family using the spy ware that
Checkpoint had installed into Plaintiffs computer on June 7, 2016, and
the same computer that CheckPoint had then entrusted to Fed-Ex in
Louisiana on June 7, 2016, for delivery, and that computer was delivered
to Amazon's fulfillment center in Lewisberry, Pennsylvania. This
surveillance has been used to continuously test the effectiveness of
CheckPoint’s spy ware from June 23, 2016 to August 2, 2016 on which
date CheckPoint sought to steal the Plaintiffs computer together with all
the information on the Plaintiff's computer by reporting it as stolen, and
Plaintiff and his family in possession of stolen property and thereby
deprive the plaintiff of his work in the computer, and give access to
others, known only to the defendant, CHECKPOINT, of plaintiff's

personal information.

use of Action

FILING AFALSE REPORT BY CHECKPOINT

es all the allegations of paragraph (4) and further alleges that

On August 8, 2016, The Defendant, CHECKPOINT FLUIDIC SYSTEM
INTERNATIONAL, in an misguided effort to steal, recover, and convert

to their own use the aforementioned computer and the information

 
190

ill

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

Case 1:19-cv-01628-ER Document 87 Filed 06/12/19 Page 14 of 31.

contained therein, which it located by use of the spy ware it had
installed, the defendant, Checkpoint, caused the filing of a false police
report claiming that the aforementioned computer had been stolen from
Checkpoint by the Plaintiff and that the plaintiff and his family were in

possession of a stolen computer.

As a Seventh Cause of Action

FILING AFALSE REPORT BY RUSTY MAHONY

Plaintiff alleges all the allegations of paragraph (1) and further alleges that

As an Eighth

Plaintiff allege

 

The Defendant, CHECKPOINT FLUIDIC SYSTEM INTERNATIONAL
LTD., in an misguided effort to locate and recover the aforementioned
computer the defendant, CheckPoint caused the filing of a false report of
a stolen computer, based on false information provided by Checkpaint's
employee, a defendant herein, Rusty Mahony, who had access. to
Plaintiffs computer through the spy ware which he had installed,

claiming that Plaintiff had stolen the computer.

Cause of Action

INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

's all the allegations of foregoing paragraphs and further alleges that

The Defendant, CHECKPOINT FLUIDIC SYSTEM INTERNATIONAL, in

an misguided effort to locate and recover the aforementioned computer,

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

Case 1:19-cv-01628-ER Document 87 Filed 06/12/19 Page 15 of 31

the defendant caused the filing of a false report claiming that Plaintiff had
stolen the computer. Defendant Checkpoint, knew, or had reason to
know from his access to the computer, that the computer was not stolen.
As a result of the false report filed by an employee of CheckPoint on
behalf of the Defendant, CHECKPOINT FLUIDIC SYSTEM
INTERNATIONAL, the defendant, Police Department of the City of New
York seized Plaintiffs computer, bearing serial number,
CO2RQIT3G8WN, an on information an belief gave, the computer
together with all the information that plaintiff and his wife had entered
into the computer from July 23, 2016, to September,.2016 to the
defendant, CheckPoint, who thereafter gave, sold, or otherwise

transferred the said computer to parties unknown to Plaintiff.

As an Ninth Gause of Action

WRONGFUL CONVERSION BY CHECKPOINT

Plaintiff alleges ail the allegations of foregoing paragraphs and further alleges that

The Defendant, CHECKPOINT FLUIDIC SYSTEM INTERNATIONAL, in
an misguided effort to locate and recover the aforementioned computer,
the defendant caused the filing of a false report claiming that Plaintiff had
stolen the computer. Defendant Checkpoint, knew, or had reason to
know from his access to the computer, that the computer was not stolen.
As a result of the false report filed by an employee of CheckPoint on

behalf of the Defendant, CHECKPOINT FLUIDIC SYSTEM

 
9

10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

Case 1:19-cv-01628-ER Document 87 Filed 06/12/19 Page 16 of 31

INTERNATIONAL, the defendant, Police Department of the City of New
York seized Plaintiffs computer, and, on information an belief, gave, the
computer together with all the information that plaintiff and his wife had
entered into the computer from July 23, 2016, to September, 2016, to the
defendant, CheckPoint, who thereafter gave, sold, or otherwise

transferred the said computer to parties unknown to Plaintiff.

As an Tenth Cause of Action

WRONGFUL CONVERSION BY NYPD

Plaintiff alleges alt the allegations of paragraph (9) and further alleges that

10,

As an Eleven

 

The defendant, Police Department of the City of New York (NYPD),
through repeated threats of arrest, issued by Detective, Rodrigo
Caballero, of the NYPD over a period of more than a month, took
possession of Plaintiffs computer, and, on information an betief gave the
computer together with all the information that plaintiff and his wife had
entered into the computer from July 23, 2016, to September, 2016 to the
defendant, CheckPoint, who thereafter gave, sold, or otherwise
transferred the said computer to parties unknown fo Plaintiff. The NYPD
knew that Plaintiff had lawfully purchased the computer in question
from the defendant, Amazon, and flagrantly disregarded that fact

causing injury and financial damages to the Plaintiff.

th Cause of Action

 
10

ll

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

Case 1:19-cv-01628-ER Document 87 Filed 06/12/19 Page 17 of 31

DEPRIVATION OF PROPERTY WITHOUT DUE PROCESS OF
LAW BY NYPD IN VIOLATION OF THE FIFTH, FOURTH, AND

FOURTEENTH, AMENDMENTS OF THE CONSTITUTION OF

THE UNITED STATES

Plaintiff alleges all the allegations of foregoing paragraphs and further alleges that

11.

As a Twelfth ¢

FRAUI

Plaintiff allege
12.

Plaintiff was deprived of property without due process of law when the
detective from the defendant, New York Police Department, ordered
Piaintiff to return the said computer that he had lawfully purchased on
the threat “give it back or four years in prison for criminal possession of
stolen property. We don't care how you got it, all we know is we want it
back. We don't care about your receipt, we don't care about any of
that, but we want it back, and if we don't get it back, you are to turn

yourself in tomorrow at 1:00 p.m. at the 47 Precinct”.

Pause of Action
D AND RELATED ACTIVITY IN CONNECTION WITH COMPUTERS
s all the allegations of foregoing paragraphs and further alleges that

Defendant, FedEx acting in concert with the Defendant CheckPoint,

 

commitied fraud in violation of 18 U.S. Code § 1030 in connection with
the computer bearing serial COZRQIT3G8WN by reporting it as stolen
on August 2, 2016, to induce the NYPD to seize Plaintiff's computer,
knowing that the computer had not been stolen, but delivered two
months earlier on or about June 7, 2016, to the defendant, Amazon, at
an Amazon Disbursement Center in Pennsylvania, as had been required

by their contract with FedEx. The fraud did have its intended effect

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

Case 1:19-cv-01628-ER Document 87 Filed 06/12/19 Page 18 of 31

and did cause the NYPD to seize the computer from plaintiff's wife,
inflicting emotional stress on plaintiff and his wife to the extent that
their marriage was irreparably damaged. The delay and the reporting
r len in Louisi ' nths after it had |

by FedEx and CheckPoint to have been delivered by FedEx to

Pennsylvania, rather than in New York where defendant, CheckPoint had

continuously observed it to be for two months. is further evidence of the
malicious and fraudulent intent in the filing of the false report of the

c eras being stole he Plaintiff and in ssessi f

laintiff's wife.

As a Thirteenth Cause of Action
FRAUD AND RELATED ACTIVITY IN CONNECTION WITH COMPUTERS

Plaintiff alleges all the allegations of foregoing paragraphs and further alleges that

13

Defendants, APPLE, AMAZON, CHECKPOINT, all contractors with the
United States Government, misused a computer, used by or for an entity
of the United States Government in furtherance of the administration of
justice, national defense, or national security by delivering it to Plaintiff, a
private United States citizen living in New York City, leaving the
computer with Plaintiff fora number of months collecting the personal
information of Plaintiff and his wife, and then after these months of
observing Plaintiff and his wife, reporting the said computer as stolen by
Plaintiff, for which Plaintiff'seeks to recover damages pursuant to part (g)

of Section 1030 of the Fraud and Related Activity in Connection with

 
19

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-01628-ER Document 87 Filed 06/12/19 Page 19 of 31

Computers statute, knowing or having reasons to know that the
computer had not been stolen by Plaintiff. Plaintiff had to hire a private.
investigator to locate the computer and hire lawyers to negotiate with the
police officer to stave off my imminent arrest at one o'clock every day for.
28 days by detectives from the 47th Precinct in the manner of a

convicted criminal reporting for parole violation.

As a Fourteenth Cause of Action

VIOLATIONS OF CIVIL RIGHTS UNDER COLOR OF STATE LAW (42
U.S.C. § 1983, 1985[3], and 1986) AGAINST DEFENDANTS. NYPD,
CABALLERO, MING, KENNER, KENNER POLICE DEPARTMENT,
DONOVAN, APPLE, FEDEX, AMAZON, MEYER, AND MAHONY

Plaintiff aleays all the allegations of foregoing paragraphs and further alleges that

14

The Fifth Amendment, made applicable to the States by the Fourteenth
Amendmentt, guarantees U.S. citizens will not be deprived of life,
liberty, or property, without due process of the law; nor shall private
property be taken for public use, without just compensation.” Further, the
Fourth Amendment, made applicable to the States by the Fourteenth
Amendment, protects Americans from unreasonable searches and
seizures, arbitrary arrests and harassment by police. The defendants,
Meyer, Mahony, FedEx, and Checkpoint , acting in concert with the
defendants, New York City Police Department, and Detective Collabra,
searched, harassed the plaintiff and his wife for a period of several
months, after which, it seized plaintiffs computer, which had been

equipped with spyware for a period of several months, seized the

 
14

11

12

13

14

15

16

17

18

193

20

21

22

23

24

25

Case 1:19-cv-01628-ER Document 87 Filed 06/12/19 Page 20 of 31

computer without compensating plaintiff or his wife, and made the
computer with his personal information others unknown to plaintiff in

violation of Federal law.

As a Fifteenth Cause of Action

VIOLATIONS OF THE LANHAM ACT/FALSE ADVERTISING (15 U.S.C.
§ 1125(a)(1)(A)(B)) BY APPLE AND AMAZON

Plaintiff alleges all the allegations of foregoing paragraphs and further alleges that

15.

AsaS

 

Apple and Amazon, upon information and belief, have an agreement,
which stipulates that Amazon may sell its products as “brand new.” The
Apple laptop purchased by the Plaintiff from Amazon was advertised as
brand new and showed up at the Plaintiffs residence via UPS the next
day in shrink wrap and with the AppleCare warranty. However it ts
abundantly clear that the laptop was not brand new and contained
spyware that allowed a third-party company (Checkpoint) to gain
access to any/all data on the Plaintiff and his wife. Neither Apple or
Amazon disclosed the fact that this laptop was obviously used and came
with spyware that the Plaintiff did not agree to purchasing. Brand new
means are from all defects and unused by any other party. Had the
Plaintiff purchased a used, “as is” computer with this spyware, he would
have no cause of action. However, the Plaintiff specifically purchased a

brand new computer reasonably expecting exactly that.

xteenth Cause of Action

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

Case 1:19-cv-01628-ER Document 87 Filed 06/12/19 Page 21 of 31

FAILURE TO TRAIN AGAINST NYPD, NEW YORK, CABALLERO, AND
MING

The Plaintiff hereby re-alleges and incorporates each and every foregoing allegation, as

though set forth at length herein.

16.

The U.S. Supreme recognizes failure to train claims “to afford a
federal right in federal courts because...claims of citizens to the
enjoyment of rights, privileges, and immunities guaranteed by the
Fourteenth Amendment might be denied by state agencies.” Monroe v.
Pape, 365 U.S. 180, S. Ct. 473, (1961). New York and NYPD have a
long-established policy and custom of denying citizen's rights protected
by the Constitution. This Court ruled on the case of Floyd, et al. v. City of
New York, et al., 959 F. Supp. 2d 540 (2013) and determined New York's
“stop and frisk” policy violated the Fourth and Fourteenth Amendmenis.
NYPD and New York wantonly violated all due process and civil rights of
the Plaintiff by repeatedly threatening him with prison and forcing him to
spend his own money on lawyers and private investigators as NYPD
acted as the private security force for FedEx and Checkpoint. Police
officers are not necessarily here to protect and serve the people (See
DeShaney v. Winnebago Cty. DSS, 489 U.S. 189 (1989)) but they are
certainly not here to act as private security and intimidators for
corporations. NYPD allowed all of this-behavior to happen, with the
direct supervisor of this operation, Ming, doing nothing to stop it. These
acts and omissions by the Defendants, and each of them, as herein
alleged, were willful, wanton, malicious, and oppressive and justify the

Plaintiff being awarded actual, compensatory, and punitive damages

 
10

11

12

13

14

45

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-01628-ER Document 87 Filed 06/12/19 Page 22 of 31

against the Defendants in both their individual and official capacities
where applicable.
As a Seventeenth Cause of Action
ATTORNEY FEES for NYPD VIOLATION OF FEDERAL RIGHTS
The Plaintiff hereby re-alleges and incorporates each and every foregoing allegation, as

though set forth at length herein.

17. The defendant, NYPD, acting under the color of law, seized and converted the
plaintiffs computer, without regard to whether he was lawfully in possession of
the computer, which he had purchased as a new computer from the defendant
Amazon and registered the serial number CO2RQIT3G8WN with Apple for
AppleCare protection, several months earlier and deprived the Plaintiff and his
wife of rights guaranteed by the constitution of the United States. The Fifth
Amendment, made applicable to the States by the Fourteenth Amendment,
guarantees U.S. citizens will not be deprived of life, liberty, or property, without
due process of the law; nor shall private property be taken for public use,
withdut just compensation.” Further, the Fourth Amendment, made applicable to
the Gtates by the Fourteenth Amendment, protects Americans from
unreasonable searches and seizures, arbitrary arrests and harassment by
police. In an action for damages as a result of the foregoing violation of NYPD
acting under color of law, Plaintiff is entitled to recover and demands attorney
fees.

As a Eighteenth Cause of Action
ATTORNEY FEES AND DAMAGES Rodrigo Caballero’s VIOLATION OF
PLAINTIFF'S FEDERAL RIGHTS UNDER COLOR OF LAW

 

 
10

ii

12

413

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-01628-ER Document 87 Filed 06/12/19 Page 23 of 31

The Plaintiff hereby re-alleges and incorporates each and every foregoing allegation, as

though set forth at length herein.

18. The defendant, Rodrigo Caballero, acting under the color of law, seized and

converted the plaintiff's computer, without regard to whether he was lawfully in

possession of the computer, which he had purchased as a new computer from

the d

efendant Amazon and registered serial number CO2ZRQIT3G8WN with

Apple for AppleCare protection, several months earlier and deprived the

Plain

tiff and his wife of rights guaranteed by the constitution of the United

States. The Fifth Amendment, made applicable to the States by the Fourteenth

Amendment, guarantees U.S. citizens will not be deprived of life, liberty, or

property, without due process of the !aw; nor shall private property be taken for

publi
appli
from
polict
actin

fees.

c use, without just compensation.” Further, the Fourth Amendment, made
cable to the States by the Fourteenth Amendment, protects Americans
unreasonable searches and seizures, arbitrary arrests and harassment by
b. In an action for damages as a result of the foregoing violation of NYPD

5) under color of law, Plaintiff is entitied to recover and demands attorney

As a Nineteemth Cause of Action

The Plaintiff h

though set for

IDENTITY THEFT CAUSED BY WRONGFUL CONVERSION OF
PLAINTIFF’THE DEFENDANT CHECKPOINT
ereby re-alleges and incorporates each and every foregoing allegation, as

th at length herein.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:19-cv-01628-ER Document 87 Filed 06/12/19 Page 24 of 31

i9. Asa

direct result of the wrongful conversion of plaintiff's computer, together

with all the information that plaintiff and his wife had entered into this computer,

wrongfully converted by the by the defendant, CheckPoint, Plaintiff has suffered

ident

ity theft. The Apple ID of plaintiff was used to sign in to a new web

browser.

Plain

Date and Time : Sunday, December 9, 2018
IP Address : 95.31.18.119
Country : Russia

tiff seeks damages for identity theft.

DAMAGES

Plaintiff seeks to recover damages pursuant to part (gq) of Section 1030 of the

Fraud and ret}

ated activity in connection with computers, knew or had reasons to know

that Plaintiff had not stolen the computer. Plaintiff had to hire a private investigator io

locate the computer and hire lawyers to negotiate with the police officer to stave off my

imminent arrast at one o'clock every day for 28 days by detectives from the 47th

Precinct in the manner of a convicted criminal reporting for parole violation.

As a rasult of the false advertising by Apple and Amazon, the Plaintiff was

harassed, intimidated, and threatened by two police departments, was forced to expend

thousands of dollars on attorneys, paralegals and private investigators; has lost his

good standing in the church and within his community; and has been diagnosed with

post-traumati
of them, as he

the Plaintiff be

Defendants ir

t stress disorder. These acts and omissions by the Defendants, and each
prein alleged, were willful, wanton, malicious, and oppressive and justify
bing awarded actual, compensatory, and punitive damages against the

both their individual and official capacities where applicable

 

 
10

11

12

13

i4

15

16

17?

18

13

20

21

22

23

24

25

Case 1:19-cv-01628-ER Document 87 Filed 06/12/19 Page 25 of 31

PRAYER FOR RELIEF

Plaintiff hereby re-alleges and incorporates each and every foregoing allegation,
as though set forth at length herein. The Plaintiff respectfully requests this Court grant
relief in the form of actual, compensatory, and punitive damages against all named
Defendants in their individual and official capacities; and against any Defendant yet to
be named. The Plaintiff also respectfully requests declaratory relief, and asks this
Court to rule that Apple is in fact pre-installing spyware on computers it
advertises as brand new and sells them through Amazon. The declaration should
also make clear that Apple is falsely advertising new computers that are obviously
tainted with spyware and other tools that enable third parties to spy on unwitting
consumers.

2°

KK
Respectfully submitted this“ ~_ day of June, 2019.

; ~Z et LLL.

Tyrone Holmes (pro se Plaintiff)
Case 1:19-cv-01628-ER Document 87 Filed 06/12/19 Page 26 of 31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ARCHIVE — Printed by: ICIMPORT 08/07/2016 0131 Page tof 5)
KPD CRIME REPORT Signal RepAra  yiem# Repon Type Date Time
ADM SEC ORTLA0260300 67 9797 H-80071-16 {NITIAL 02-AUG-2016 1136
Dayof Wk. Begin Date Bein Time = =End Date End Time = Location af Offense
TUE O7-]UN-2016 2103 02-AUG-2016 1136 300 MIDDLE ACCESS RD KENNER 70062
Reporting Offer Responding Dewective Supervisor |
CHARLES DONGQVAN x
PR: KDS180 IP: K716 PR: IP; PR: IP: 2
Anived: 021136 Notifie d: Notified: a
Compkied: 06093 1 Anived: Anived: =
REPORTING PERSON ie
Name: KENNETH A MEYER Race: WHITE Sex: MALE
DOR: 2 Age: 44 Employer School. FEDEX
Address: 300 MIDDLE ACCESS RD Addmss: 300 MIDDLE ACCESS RD
cry SvZip: KENNER, LA 70062 CiyfSvZip: KENNER, LA 70062
Phone: (504) 458-7955 Phone: (504) 472-332)
fentily Suspect? Jy Voluntary Statement? TY
VICTIM 7
Victim Sequence Number; | Type: BUSINESS . For Jusunance Purposes? AN
Nome: CHECKPOINT PUMPS & SYSTEMS | o
Addtss: 217356 MARION LN
GiyiSuZp: MANDE VILLE, LA 7047] <
Phone: (304) 985-2463 Bet. 142 Ext:
OFFENSE
Offense Sequence Number | Victim: 1 Suspect e
RS.Number RS 14:69 Tit: POSSESSION STOLEN THINGS
Auempted/Completed: COMPLETED Location Type: OTHER / UNKNOWN Numbey of Premises:
Cimnat Activiyi: OTHER Wenpon/ Farce Type : NONE
SUSPECT a)
Suspect Sequence Number: 1 “ty
Name; STEPHANIE J SCOTT Race: BLACK Sex: FEMALE Oe
DOB: ie Age From: 3 } To: ._- Ethic; NON -HIS PANIC Resident?
Height Frotn To: Weight From: To: Eye Calor UNKNOWN at
HairColor BLACK Hair Lengih: ,
Addcss: SES Cay Svzia: NEW YORK,LA NEW YORK AK
Alcohol Consumed? Computer Used? ' Drugs Used? Gaming Mowe 7 Gang Related:
Amed: Other Hate/ Bias: NONE,
‘Can be Identified by Witness:
Menifiable Features:
Location:
Anvst Type: NONE , Voluntacy Statement? Local Check? State Check? NCIC Check?

Suspect Injury Codes; NONE

 

 

 
Case 1:19-cv-01628-ER Document 87 Filed 06/12/19 Page 27 of 31

 

 

 

Address: 21356 MARION LN
Ciy/Su Zip: MANDEVILLE, LA 70471
Phone: (504) 249-0645

PROPERTY

Property Owner or Property revd from:

-STOLEN -
Ownerapplied Number.

ML} Q2LL

Loss Type: 7

Model

Desorption: 15 INCH LAPTOP, 2.2 GHZ INTEL CORE I7 PROCESSOR,

VEHICLE
None

CRIME SCENE

None

INVES TIGATION

Type of Force Used:
Pont of Entry:

Safe Job?
Poor History of Domestic Violence?

Gambling Devices on Premises?

ARCHIVE Printed by: FICIMPORT _08/07/20)6 01:31 Page 2 of 5 |
Suspect Sequence Number: 2
Name: TYRONE HOLMES Race: BLACK Sex: MALE
DOB: eee = Age From: 48 To: Ethnicity:NON-HIS PANIC Resident?
Height From: 5305 Ta: Weight Fom: 130 To: Eye Colo: BROWN
HairCobr BLACK Hair Length: EAR TO SHOULDER
Address City! SvZip: ATLANTA, GA 30316 m ~
Alcohol Consumed? Computer Used? Drugs Used? Gaming Motive? Gang Related: 2 g
Amed: Other Hate/Bas: NONE = =
Can be Identified by Witness: na
Identifiable Features: —
Location:
Anest Type: NONE Voluntary Statement? Local Check? State Check? NCIC Check?
Suspect Injury Codes: NONE
’ ADDITIONAL WITNESS
Wimess Sequence Number; 1
Name: RUSTY MAHONY DOB/PR: <a

Under the Infuence? Can Witmess ID Suspect?

Voluntary Statement? Present Durmmeg incident?

pat yr3

VICTIM 1 Dese.Code: 07 - COMPUTER HDW/SOFTWARE
Quantity: 1 Value: $1,983 Insured:
Make: APPLE MACBOOK PRO
Seta! Number CO2ZRQIT3G8WN

Date Recovered:

Security Device Installed?
Security Device Activated?

Alcoholic Beverage Outlet?

Pror History Documented? Number of Prior Cases:

Modus Operandi (Mo); COMPUTER. WAS STOLEN, LAST SCANNED AT FEDEX, PERSONS OF INTEREST ARE
IN POSSESSION, IT REP PINGS COMPUTER LOCATION OUT OF STATE

INS URANCE

None

APPROVAL
Sergeant Viewed
KPD_S7925

06-AUG-2016 10:35

User D:

Date/Time:

Lic utenant Viewed Det. Cmdr. Ve wed

 

User 1D: KP D_S7925

Date/Time: O6-AUG-2016 10:35

 

 
Case 1:19-cv-01628-ER Document 87 Filed 06/12/19 Page 28 of 31

 

 

 

 

ARCHIVE brinted by: FICIMPORT 08/07/2016 01:31 Page 3 of 5 |
FINAL APPROVAL
Crime Prevention Officer Required? Issued Complaint Sip? 911 Notified? Warrant? m
Pande Rekted? Come Scene Required? Report Satus: COMPLETED 5
~I
Exceptional Clearance: Date:
pan

District Folow Up?

Burau Follow Up?

 

 
Case 1:19-cv-01628-ER Document 87 Filed 06/12/19 Page 29 of 31

ARCHIVE Printed by: FICIMPORT 08/07/2016 01:31 Page 4 of '5

 

 

NARRATIVE
Time Stamp: 08/06/2016 09:31 Written By CHARLES DONOVAN

ON AUGUST 2, 2016 AT APPROXIMATELY 1124 HOURS, OFFICER CHARLES DONOVAN OF THE
KENNER POLICE DEPARTMENT WAS DISPATCHED TO THE FEDEX SHIPPING BUILDING
LOCATED AT 300 MIDDLE ACCESS RD. KENNER LA, 70062 IN REFERENCE TO A THEFT.

UPON ARRIVAL AT APPROXIMATELY 1136 HOURS, OFFICER DONOVAN MET WITH THE
REPORTING PERSON, MR. KENNETH MEYER. MR. MEYER IS EMPLOYED BY FEDEX AS A LOSS
PREVENTION MANAGER. MR. MEYER EXPLAINED THAT HE WAS INVESTIGATING A THEFT OF A
COMPUTER. MR. MEYER HAD BEEN IN CONTACT WITH INVOLVED PERSON MR.RUSTY MAHONY,
THE If MANAGER FOR CHECKPOINT PUMPS &SYSTEMS COMPANY LOCATED AT 21356 MARION
LANE, MANDE VILLE, LA, 70471.

MR.MAHONY'S COMPANY PURCHASED A NEW COMPUTER AND HE DOWNLOADED ALL
NECESSARY COMPANY DATA ON THE COMPUTER. MR. MAHONY THEN SHIPPED THE
COMPUTER FROM MANDEVILLE ON JUNE 7, 2016 TO AN ADDRESS OUT OF THE COUNTRY,
DUBAI CITY.

DURING THE COURSE OF SHIPPING THE COMPUTER FROM MANDEVILLE THE COMPUTER WAS
SHIPPED TO 300 MIPDLE ACCESS ROAD, KENNER LOUISIANA PRIOR TO FURTHER SHIPMENT.
THE COMPUTER WAS ALSO LAST SCANNED AT THE FEDEX LOCATION IN KENNER ON JUNE7,
2016 AT 2103 HOURS.

SHORTLY AFTER THE COMPUTER WAS STOLEN, MR. MAHONY WAS ABLE TO ACCESS THE
COMPUTER EACH TIME THE SUSPECT/USER LOGGED INTO AN INTERNET SERVICE. MR.
MAHONY WAS ABLE TO DOWNLOAD MULTIFLE PHOTOGRAPHS, VIDEOS AND PERSONAL
INFORMATION FROM THE USER.

BASED ON MR. MABONY'S ABILITY TO ACCESS THE PERSONAL INFORMATION ON THE
COMPUTER IT IS HIS BELIEF THE PERSON IN POSSESSION OF THE COMPUTER IS A BLACK
FEMALE, STEPHANSE SCOTT. MR. MAHONY PROVIDED MR.MEYER WHO ULTIMATELY PROVIDED
OFFICER DONOVAN WITH THE FOLLOWING COPIES OF SCOTT'S PERSONAL FORMS.

1, FEDERAL TAX FORM W-9

2. INDEPENDENT ASSOCIATE AGREEMENT TVC MARKETING ASSOCIATES, INC.
3.A UNITED STATES PASSPORT

4, CHASE BUSINESS DEBIT CARD

5.A PHOTOGRAPH OF WHAT IS BELIEVED TO BE SCOTT WEARING A WIG

If SHOULD BE NOTED A PHOTOGRAPH OF A BLACK MALE'S GEORGIA'S DRIVER'S LICENSE WAS
ALSO PROVIDED, TYRONE HOLMES.

ADDRESS PROVIDED FOR SCOTT WAS IN NEW YORK WHICH IS CONSISTENT WITH WHERE MR.
MAHONY WAS ABLE TO DETERMINE THAT THE OPERATOR OF THE COMPUTER SIGNS INTO
INTERNET SERVICE UNTIL RECENTLY, JULY 31, 2016 AT 1244 HOURS, WHEN THE COMPUTER
WAS BEING USED IN ORLANDA FLORIDA.

OFFICER DONOVAN CONTACTED MR. MAHONY AND LEARNED THAT HE CAN PROVIDE MORE
INFORMATION IF THE CASE IS INVESTIGATED FURTHER.

THE COMPUTER IS AS APPLE MACBOOK PRO MILQ2LL/A-15-INCH LAPTOP. (2.2 GHZ INTEL CORE
I7 PROCESSOR, 16GB, RAM, 256 GB HARD DRIVE, MAC OS X), SERIAL # (CO2RQIT3G3WN) WORTH
$1,982.93. .

IT SHOULD BE NOTED MR. MEYER WAS IN CONTACT WITH A OFFICER FROM NEW YORK POLICE
DEPARTMENT WHO INFORMED MR. MEYER THAT IF HE HAD A ITEM NUMBER FROM A LAW
ENFORCEMENT AGENCY FROM WHERE THE THEFT OCCURRED THE NEW YORK POLICE
DEPARTMENT WOULD ASSIST IN THE INVESTIGATION.

P1-14008-H

 

 
Case 1:19-cv-01628-ER Document 87 Filed 06/12/19 Page 30 of 31

 

ARCHIVE Printed by. FICIMPORT =—-08/07/2016 01:31 Page 5 of 5
OFFICER DONOVAN CONTACTED KPD NCIC OPERATOR 673 WHO LOGGED THE COMP UTER AS
STOLEN IN THE NCIC DATABASE.

ALL DOCUMENTS PERTAINING TO THIS CASE WERE TURNED INTO KENNER POLICE RECORDS
WITH THIS REPORT.

CASE SUSPENDED.

pi-12008-H

 

 
Case 1:19-cv-01628-ER Document 87 Filed 06/12/19 Page 31 of 31

 

CHECKS T
roar S & EY T EADS
Www. CODE ps.com

Mondevilie, US
21556 Marion Lane
Mandeville, LA 70471 USA
+1 (800) 847-PUMP (7867)

Aberdeen, Ux
Unit c2/c3
Lombard Centre Kirkhill Place
Dyce, Aberdeen AB21 OGU Scotland
+ 44,(0)1224 775205

September 12, 2016 Dubai, UAE
Jebel Ali Free Zone
PO Box 262131 Dubal, UAE
. +971 (50) 240 4737
Mr. Garfin
Singapore
Counsel for Mr. Tyrone Holmes tel: +65 6261 7687

fax: +65 6267 7686

Dear Mr. Garfin,

Please be advised that our Information Security department has
ascertained information proving that your client ts in possession of our
equipment. This equipment has been tracked since leaving our facility.
We have legally collected ample information to prove that your client is in
passession of property belonging to CheckPoint Fluidic Systems
International. If this equipment is returned immediately, in its original
condition complete with all original parts and pieces, we will not move
further to pursue legal action. | have no knowledge or interest in
identifying your client or learning further about the details, which put
him in possession of our equipment,

As a further condition of this agreement, | would require this matter be
resolved through our mutuai contact at the NYPD, Detective Rodrigo
Caballero. | see no reason for your client, Mr. Holmes, to have any
knowledge of our organization or its employees. To conclude our
arrangement, please certify that our organization and staff shall remain
anonymous to your client.

P Operations

 

 
